Citation Nr: 0933539	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The appellant had active duty from June 26, 1969, to November 
12, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The Board observes that the May 2006 rating decision also 
denied service connection for three other disabilities, as 
well as entitlement to a total disability rating based on 
individual unemployability.  Although the appellant initially 
appealed that decision generally, he specifically limited his 
appeal to the issue concerning service connection for PTSD in 
his October 2007 VA Form 9.  

The reopened claim for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for PTSD was last denied by a rating 
decision in January 2004; the appellant was notified of that 
decision and did not file a notice of disagreement within one 
year of that notice.  

2.  Evidence received since January 2004 was not previously 
of record and relates to an unestablished fact necessary to 
substantiate the claim.  The additional evidence raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the January 2004 rating decision, 
which denied the claim for service connection for PTSD, is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD diagnosed after service requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The appellant's claim for service connection for PTSD has 
been denied on three previous occasions.  Rating decisions in 
October 1993 and September 2003 denied service connection on 
the basis that a diagnosis of PTSD was not shown by the 
evidence of record.  The rating decision in January 2004 
reopened the appellant's claim, but denied the claim on the 
basis that the evidence continued to show that PTSD was not 
incurred in or aggravated by service; the rating decision did 
not indicate the precise reason for the denial, other than to 
state that the treatment records did not show treatment for 
PTSD.  The appellant was notified of the January 2004 rating 
decision and did not file a notice of disagreement within one 
year of that notice.  

The May 2006 rating decision currently on appeal reopened the 
appellant's claim, based on treatment records noting a 
positive diagnosis of PTSD.  But service connection remained 
denied because the appellant had not provided sufficient 
information for the RO to attempt to verify his claimed 
stressors for PTSD.  

The Board agrees that evidence received since the January 
2004 rating decision is new and material.  The additional 
evidence includes a letter from a VA psychologist dated in 
January 2006 that specifically states that the appellant met 
the criteria for a diagnosis of PTSD "secondary to his 
military experiences during the Vietnam era."  The Board 
also observes that the appellant submitted the PTSD 
questionnaire provided by the RO in July 2006, in which he 
reported five incidents of fellow sailors who were 
accidentally killed or died while he was stationed on the 
USS Conyngham (DDG-17).  In addition, the treatment records 
note the appellant's reported stressors of a hurricane while 
at sea and artillery battles with Soviet ships in the 
Atlantic.  

The Board finds that the evidence added to the record since 
January 2004 is new, in that it was not previously of record.  
It is also material because it relates to an unestablished 
fact necessary to substantiate the claim.  Finally, it raises 
a reasonable possibility of substantiating the claim.  

Therefore, the appellant's claim for service connection for 
PTSD is reopened.  

However, the Board finds that additional development of the 
record is required prior to consideration of the merits of 
the claim.  



II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a November 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decision 
in May 2006.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Also, in March 2006, the RO notified the appellant 
of the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In addition, in March 2006, the U. S. Court of Appeals for 
Veterans Claims (Court) issued a precedent decision holding 
that, in the context of a claim to reopen, required notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for service connection, and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court explained that the notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
Here, the letter the RO had sent in November 2005 provided 
the appellant with notice fully complying with Kent.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  


ORDER

New and material evidence having been presented, the claim 
for service connection for PTSD is reopened.  


REMAND

As noted above, the appellant returned the PTSD questionnaire 
provided by the RO in July 2006, reporting five specific 
incidents of fellow sailors who were accidentally killed or 
died while he was stationed on the USS Conyngham (DDG-17).  
In addition, VA treatment records dated in February and April 
2005 note the appellant's reported stressors of a hurricane 
while at sea and artillery battles with Soviet ships in the 
Atlantic.  

The Board notes that the appellant's personnel records show 
that he was assigned to the USS Conyngham for two months, 
from September 4, 1969, to November 7, 1969, and that he had 
two months of "foreign or sea service."  The Board finds 
that the incidents described by the appellant, coupled with 
his brief service at sea, provide sufficient information to 
attempt to verify the claimed stressors.  


The appellant has also indicated that he receives 
Supplemental Security Income (SSI) due to disability.  The 
file does not reflect that any Social Security records that 
were developed in conjunction with the SSI determination have 
been requested.  Those records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant when he applied for 
and began receiving SSI benefits.  Then 
request copies of all records that were 
developed in conjunction with the SSI 
determination and associate with the 
claims file all records received.  

2.  Forward all pertinent information 
regarding the appellant's claimed 
stressors to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly USASCURR), noting his service 
on the USS Conyngham from September 4, 
1969, to November 7, 1969, and request 
deck logs or other ship's records to 
attempt to corroborate his claimed PTSD 
stressors.  

3.  Upon completion of the requested 
development, readjudicate the claim for 
service connection for PTSD.  If the 
claim is not granted to the appellant's 
satisfaction, provide him and his 
accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


